41 N.Y.2d 848 (1977)
Josephine Cotroneo, Individually and as Parent and Natural Guardian of Thomas Cotroneo, an Infant, Appellant,
v.
Ralph Sabatino, Respondent.
Court of Appeals of the State of New York.
Argued January 7, 1977.
Decided February 15, 1977.
Robert Lahm, Sheila L. Birnbaum, Sidney Devorsetz and Irwin Birnbaum for appellant.
Donald J. Kemple for respondent.
Concur: Chief Judge BREITEL and Judges JASEN, GABRIELLI, JONES, WACHTLER, FUCHSBERG and COOKE.
Order affirmed, with costs, for reasons stated in the memorandum at the Appellate Division (50 AD2d 1081) and because that court correctly discerned that the liability of the defendant was unrelated to that of a manufacturer or distributor of the machine which caused the injury.